Citation Nr: 1019171	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
syndrome, with history of old fractures of the low back and 
degenerative changes, rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to December 
1961.  

This appeal arises from August 2004 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected low back disorder does not 
produce ankylosis of the entire spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected low back disorder have not been 
me.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The RO accepted March 2004 correspondence from the Veteran as 
a claim for an increased rating.  In April 2004 a letter was 
sent to the Veteran outlining what evidence and information 
was needed from the Veteran.  It also explained the status of 
his claim and what the evidence must show to support his 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase by the 
RO in a March 2006 letter.  The matter was subsequently re-
adjudicated.  

The Veteran's private and VA treatment records have been 
obtained.  He was afforded VA examinations and a medical 
opinion was obtained.  An inquiry to the Social Security 
Administration was returned with the information that the 
Veteran had not applied for benefits.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Increased Rating 

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the level of the Veteran's disability during the 
appeal period is the primary concern.  Staged ratings are 
appropriate whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Schedule for Rating Disabilities includes a General 
Rating Formula for Diseases and Injuries of the Spine.  It 
provides as follows:

With or without symptoms such as pain (whether of not it 
radiates), stiffness or aching in the areas of the spine 
affected by residuals of injury or disease, a 100 percent 
rating is assigned with unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned with unfavorable 
ankylosis of the entire thoracolumbar spine.  

Service treatment records dated in August 1961 indicate the 
Veteran was injured in an automobile accident.  X-rays 
revealed fracture of the transverse processes of L1, L2, L3, 
L4 and the right 12th rib.  Service connection for chronic 
lumbar syndrome with history of old injury with fractures of 
the lower back and degenerative changes was granted in a 
March 1997 rating decision.  A 10 percent rating was 
assigned.  

The Veteran submitted a claim for an increased rating in 
August 2001.  VA examination of the spine in April 2002 
revealed range of motion of 40 degrees of flexion and 5 
degrees of extension.  Right lateral bending was to 20 
degrees and left lateral bending was to 5 degrees.  A May 
2002 rating decision granted an increased rating to 40 
percent for chronic lumbar syndrome.  

A VA examination was conducted in July 2004, but the examiner 
was unable to safely obtain range of motion measurements.  
The Veteran's balance was precarious, and he was using a 
wheelchair ambulator.  Ankle reflexes were absent and there 
was diminished sensation in the left lower extremity from 
below the knee to the foot in a stocking type distribution.  
An August 2004 rating decision granted an increased rating to 
50 percent for chronic lumbar syndrome.  The Veteran 
appealed.  

Thereafter, May 2005 VA treatment records included findings 
of degenerative disc disease, weakness in the legs and 
chronic back pain, and in June 2005, the Veteran told a VA 
examiner he had pain that migrated down his legs.  As the 
evidence at this time was reflecting the presence of 
neurologic impairment that could be associated with the 
lumbar spine disability, the Board remanded the matter in 
March 2008, to determine if the Veteran's neurological 
symptoms were related to his service connected back disorder 
or to some other pathology.  (The neurologic impairment that 
was shown included absent reflexes in the lower extremities, 
decreased sensation from the feet to the knees with 
monofilament testing, and an inability to stand to perform 
repetitive motion testing.  The medical evidence also showed 
the presence of diabetes mellitus.)    

Prior to the conduct of the examination requested by the 
Board, treatment records dated in March 2009 include a 
consult with the Pain Clinic, where a neurological evaluation 
was conducted.  Of particular note were the findings on X-
rays of the lumbar spine which showed no fractures and a 
magnetic resonance imaging which showed only minimal disc 
disease with no root or cauda equine compression.  The 
impression was "true hysterical conversion disorder [rule 
out] malingering, likely does have polyneuropathy from 
diabetes, but that was not causing any significant problems 
at this time."  

The Veteran was examined as requested by the Board in July 
2009.  Electromyography (EMG) of the lower extremities showed 
bilateral axonal neuropathy with no radiculopathy.  The 
diagnosis was severe diffuse lower extremity polyneuropathy 
which was not caused by or related to his lumbar spine 
condition.  

A higher rating requires unfavorable ankylosis of the entire 
spine.  This is not shown in the evidence.  Additional 
separate rating may also be assigned if there are associated 
objective neurological abnormalities.  The VA treatment 
records and VA examination report clearly establish diagnosis 
of polyneuropathy which is unrelated to the Veteran's service 
connected disability.  The EMG of the lower extremities found 
no radiculopathy.  Thus, there is no associated neurologic 
abnormalities to evaluate, and there is likewise some doubt 
the symptoms of pain complained of by the Veteran are 
supported by the pathology found on examination and testing, 
since evaluation in the Pain Clinic yielded diagnoses of 
either a conversion disorder or malingering.  

In any event, in the absence of credible evidence of the 
criteria for an increased rating, or relevant symptoms not 
contemplated by the rating schedule, the Board concludes the 
preponderance of the evidence is against the claim for an 
increased rating.  


ORDER

An increased rating for chronic lumbar syndrome, with history 
of old fractures of the low back and degenerative changes, is 
denied.  

REMAND

In March 2008, the Veteran's claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was remanded to obtain a medical 
opinion as to whether the Veteran's service connected 
disability caused him to be unemployable.  While the Veteran 
was examined, the VA examiner did not answer the question 
posed by the Board.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  For that 
reason the claim must be remanded to ask the VA examiner to 
render an opinion as to whether the severity of the Veteran's 
service-connected low back disorder renders him unable to 
secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

If possible, ask the VA physician who 
examined the Veteran in July 2009 to 
review his examination report, the 
Veteran's medical records and answer the 
following question:  Is it at least as 
likely as not (50 percent probability) 
that the Veteran's service-connected low 
back disorder renders him unable to 
secure or follow a substantially gainful 
occupation.  If that individual is 
unavailable, the matter should be 
referred to another appropriate examiner, 
to provide the requested opinion.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


